Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/KR2018/014723 (filed 11/27/18).
	The Preliminary Amendment filed 04/17/20 is entered.  Claims 1, 3-17 are pending.
	The Substitute Specification filed 04/17/20 is entered.
	The Drawings filed 04/17/20 are approved by the examiner.
	The IDS statements filed 04/17/20, 12/16/20, and 02/10/21 have been considered.  Initialed copies accompany this action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
0.7≤x<1.0.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Method claim 8, which is dependent upon claim 1, already requires each of the compositional limitations recited in claim 15 (i.e. the claim language of dependent claim 15 is identical to that of independent claim 1).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/605,755 (reference both the instant claims and the above listed copending claims are drawn to cathode additive compositions containing 
    PNG
    media_image1.png
    34
    337
    media_image1.png
    Greyscale
 wherein the subscript values x, y, and z substantially overlap (y and z are identical ranges in each claim set).  The instant claims are merely broader in scope in failing to recite the addition of optional Li5Mo4.  Both sets of dependent claims recite identical XRD 2-theta values for the additives, and additionally recite cathode mixtures and secondary batteries containing the materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0003541 A1.
	US 2012/0003541 A1 discloses positive active materials for lithium secondary batteries (Abstract).  The materials comprise lithium aluminum oxide (Li5AlO4) and lithium nickel oxide (Li2NiO2) wherein the lithium aluminum oxide may be from 15-100 parts by weight per 100 parts lithium nickel oxide (0018-0023).  The materials are produced by mixing Li2O, NiO and aluminum precursor, and reacting the precursors (0026-0029).  The reference also teaches the use of the materials in cathode mixtures/batteries comprising cathode active materials, conductive materials, and binder within the claimed ranges (0046-0048; 0060-0064).  The reference specifies XRD 2-theta peaks for the Li2NiO2 (25-28°) and Li5AlO4 (32-35°) (0035; Fig 2).  Although the reference does not specify the presence of NiO 
	The reference is anticipatory.
	In the event that the above disclosure is insufficient to anticipate the instant claims, the examiner submits that the skilled artisan would have to utilize only routine testing in order to arrive at the optimum ratio of  Li2NiO2, NiO, Li2O, and Li5AlO4 in order to tailor conductivity values.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 8-10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0003541 A1.
US ‘541 is relied upon as set forth above.  With respect to the instant method claims, the reference teaches formation of the composition by mixing a lithium oxide, nickel oxide and dM1-d)O2 precursor, the examiner submits that the selection of particular starting precursors materials, and the mixing of such within stoichiometric ration in order to arrive at the Li2(Ni,M)O2 containing final material, is well within the purview of the skilled artisan
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
September 8, 2021